Citation Nr: 1436099	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $6,106.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC).

In August 2010 the Veteran testified before a Veterans Law Judge by video-conference from the RO; a transcript of his testimony is of record.  However, the Veterans Law Judge who presided at the videoconference hearing cited above is no longer employed by the Board.  In June 2014 the Board advised the Veteran by letter that he is entitled to another hearing, before a currently-active Veterans  Law Judge; the Veteran responded in writing that he does not wish to appear at another hearing and wants the Board to consider the claim based on the current evidence of record. 

The case was previously before the Board in September 2010 and was remanded to the Agency of Original Jurisdiction for further development.  

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts on appeal that he did not receive notice of indebtedness until well after the 180-day period had passed from the date of the initial demand letter because such notice was sent to an erroneous address.  However, review of the record suggests the Veteran was in contact with the DMC during the month following the issuance of the November 12, 2001 letter, as he completed a Financial Status Report that was received at the DMC in December 2001, and an April 2002 Financial Status Report has a hand-written note that a repayment plan had already been set.  

The Board remanded the case to the AOJ in September 2010.  While the AOJ performed one of the directives, it does not appear that an attempt to comply with the other directive was made.  In this regard, the Board directed the AOJ to obtain the notice of indebtedness that was reportedly sent to the Veteran by the DMC      on November 12, 2001, and to associate that letter with the claims file.  This development action has not been accomplished or attempted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers upon the claimant the right to compliance with the remand order).

The file contains a December 2005 Memorandum by the Chief of Operations at the DMC attesting that the Veteran was sent a notice of indebtedness on November 12, 2001, and that this notice contained the appropriate notice requirements.  In its Remand, the Board acknowledged the presence of this Memorandum, but nevertheless requested that an attempt to obtain the actual letter be taken.  On remand, the AOJ should contact the DMC and inquire whether a copy of the actual letter to the Veteran on November 12, 2001 exists and if so, a copy of such should be obtained and placed in the claims file.  A negative response must be associated with the file.

Additionally, on the October 2005 Financial Status Report, the Veteran reported owing monthly payments of $12,000 on installment contracts and other debts, but did not complete the portion of the form explaining what debts he has that require such an exceptionally high monthly payment.  He should be asked to clarify those debts, and to provide an updated Financial Status Report. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate with the claims file a copy of the first demand letter regarding overpayment in the amount of $6,106.00, reportedly sent to the Veteran by the DMC on November 12, 2001.  All attempts to obtain this letter and any negative reply to the request must be associated with the claims file.  The Veteran should be notified of any negative response.

2.  Ask the Veteran to provide specific information concerning the $12,000 debt he reported on a Financial Status Report he completed in October 2005, to include the name of the creditors, date of the debt, and the amount he was paying monthly as of October 2005.  (If appropriate, send the Veteran a copy of the Financial Status Report he signed in October 2005 and have him complete Section VI-Installment Contracts and Other Debts).  

3.  Ask the Veteran to fully complete a current Financial Status Report. 

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



